UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4000


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN SOLIS AGUIRRE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00005-RLV-DCK-7)


Submitted:   June 21, 2012                 Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodriguez, LAW OFFICES OF J. RAFAEL RODRIGUEZ, Miami,
Florida, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan       Solis     Aguirre       pled       guilty    to    conspiracy       to

distribute and possess with intent to distribute cocaine.                                  On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there are no meritorious grounds

for   appeal,        but    raising     the     following        issues:     (1)    whether

Aguirre was adequately advised at his plea hearing of his rights

under Fed. R. Crim. P. 11; and (2) whether the district court

properly followed Fed. R. Crim. P. 32 at Aguirre’s sentencing

hearing.    For the reasons that follow, we affirm.

            Because Aguirre did not move to withdraw his guilty

plea in the district court or raise any objections to the Rule

11 colloquy, we review the colloquy for plain error.                                   United

States    v.    Martinez,       277     F.3d       517,    524–27     (4th      Cir.    2002)

(stating review standard).                Our review of the record reveals

that Aguirre’s plea hearing was conducted in compliance with

Rule 11.

            Next, we find that Aguirre’s 151-month sentence was

reasonable.            Gall     v.     United       States,        552    U.S.      38,     51

(2007);    United      States    v.     Lynn,      592    F.3d     572,   575    (4th     Cir.

2010).         The    district        court    correctly         calculated        Aguirre’s

advisory Sentencing Guidelines range, considered the 18 U.S.C. §

3553(a)    (2006)          factors,      and          sufficiently        explained       the

selected sentence.            Lynn, 592 F.3d at 575–76; United States v.

                                               2
Carter,   564    F.3d    325,   330   (4th   Cir.     2009).        Under   these

circumstances,    we    find    the   sentence   is    free    of    significant

procedural error and is substantively reasonable.               United States

v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

           In accordance with Anders, we have reviewed the record

in this case, including the issues raised in Aguirre’s pro se

supplemental brief, ∗ and have found no meritorious issues for

appeal.   We therefore affirm Aguirre’s conviction and sentence.

This court requires that counsel inform Aguirre, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Aguirre requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Aguirre.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the




     ∗
       To the extent that Aguirre seeks to allege ineffective
assistance of trial counsel, we decline to consider the claim at
this time. Generally, such claims are not cognizable on direct
appeal unless the record conclusively establishes counsel’s
objectively unreasonable performance and resulting prejudice.
United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).
Instead, ineffective assistance claims are most appropriately
pursued in a motion pursuant to 28 U.S.C.A. § 2255 (West Supp.
2012).   United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th
Cir. 2010).



                                       3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                    4